DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 6, on line 1, “the one or more adjustable 

securing means” is indefinite since it lacks proper antecedent basis. Correction is required. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-7, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 

Vilagran (WO 2011/067438). Vilagran discloses an apparatus/head incline limited  (1) including 

a chin guard module having a shaft submodule/upper portion with a stem portion/lower 

portion made of a substantially rigid material and one or more adjustable securing portions 

including a connecting portion/hoops (2) and ties strap (3) with closure/buckle/clasp/fastening 

means extending therethrough configured to secure about the neck, page 4, col. 2, paragraphs 

8-10. A chin surface submodule defines inner and outer surfaces with the inner surface 

contacting the chin having a cushioning material/malleable portion as shown in figure 5. 

Further, the chin surface submodule is oriented substantially orthogonally to the stem 

submodule wherein a portion of the chin surface submodule connects to the stem portion of 

the shaft submodule along a perimeter thereof as shown in figure 2.  Also, the stem portion of 

the shaft submodule including each of the hoop (2) defining an aperture as also shown in figure 

2. However, the apparatus of Vilagran does not show a reduction of vertical range of motion of 

the head while having lateral rotation.   
    
It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the head incline limited having the chin surface submodule being 

oriented substantially orthogonally to the stem submodule of Vilagran as shown in figure 2 will 

substantially reduce vertical range of motion when adjustable fastened in a fixed position about 





the neck while the chin guard module substantially rotates laterally when head moves side to 

side or as required for a particular application thereof.   


With regard to claim 5, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the chin submodule having a cushioning material/malleable portion of Vilagran can include but not limited to having  a plurality of 
interchangeable surfaces, etc. in order to have desired chin protection as required  for 

different sized head or a particular application thereof.  


With regard to claim 13, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the chin submodule having a cushioning material/malleable portion of Vilagran can include but not limited to having a substantially high density foam, etc. in order to have desired impact chin protection as required or depending on  particular application thereof.  
 

With regard to claim 20, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the stem portion/lower portion made of a 

substantially rigid material of Vilagran can include but not limited to an outer surface being 

made of substantially rigid material, etc. attached thereto in order to make the device cost 

effective or depending on end use thereof. 


  
Allowable Subject Matter
5.	Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 6, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732